Citation Nr: 0841340	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a perforated 
tympanic membrane, right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of thirty 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970, and has additional unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, issued to the veteran by the RO in 
Indianapolis, Indiana, that granted the veteran's claim of 
entitlement to PTSD and assigned same a thirty percent 
disability rating, effective October 19, 2005.  The June 2006 
rating decision also denied the veteran's claim of 
entitlement to service connection for a perforated tympanic 
membrane, right ear, and for tinnitus. 

The veteran moved from Indianapolis to Florida and requested 
that his claims file be transferred to the RO in St. 
Petersburg, Florida.  Record of such action, dated April 
2007, is of record.

In his January 2008 Substantive Appeal, the veteran stated 
that he was appealing his claim for a perforated left ear.  
Further, the veteran offered testimony as to his left ear at 
the time of the June 2008 hearing before the Board and stated 
that he had been mistaken in his assertion that he had a 
perforated tympanic membrane of the right ear.  The Board 
notes that the veteran has not filed a claim of entitlement 
to service connection for a perforated tympanic membrane, 
left ear.  Thus, the veteran's January 2008 Substantive 
Appeal as to his left ear constitutes an informal claim of 
entitlement to service connection for same, and is referred 
back to the RO for appropriate action.  

In June 2008, the veteran and his wife testified before the 
undersigned Veterans Law Judge, seated at the RO in St. 
Petersburg, Florida.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of a 
perforated tympanic membrane, right ear. 

2.  The evidence of record indicates that the veteran's 
current tinnitus did not manifest in service, and is not 
shown to be causally or etiologically related to any incident 
or injury in service.

3.  Since October 19, 2005, the effective date of service 
connection, the veteran's PTSD has been productive of no more 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  Service connection for a perforated tympanic membrane, 
right ear, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for a rating in excess of thirty percent for 
PTSD have not been met since October 19, 2005, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In February 2006, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claims.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claims.  
He was informed that VA would attempt to review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

VCAA letters dated in March 2006 and June 2008 also informed 
the veteran regarding the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for perforated tympanic membrane, right ear, and 
for bilateral tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's claim of entitlement to an initial disability 
rating in excess of thirty percent for PTSD arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded VA examinations in May 2006 and 
specific opinions as to his claim of entitlement to service 
connection for tinnitus, and his claim of entitlement to an 
initial disability rating in excess of thirty percent for 
service-connected PTSD were obtained.  

A VA examination is not required as to the veteran's claim of 
entitlement to service connection for perforated tympanic 
membrane, right ear, as there is no current diagnosis of such 
disability.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Right Ear

The Board recognizes, as discussed in the Introduction, that 
the veteran stated that he was appealing his claim for a 
perforated left ear in his January 2008 Substantive Appeal.  
The veteran included the notation "right ear is noted" in 
conjunction with his statement as to the left ear.  Also as 
discussed in the Introduction, at the time of the June 2008 
hearing before the Board, the veteran stated that he had been 
mistaken in his assertion that he had a perforated tympanic 
membrane of the right ear, and proceeded to offer testimony 
as to his left ear only.  There is no evidence of record, 
however, that the veteran withdrew his claim of entitlement 
to service connection for a perforated tympanic membrane, 
right ear.  Thus, the Board finds that the claim of 
entitlement to service connection for a perforated tympanic 
membrane, right ear, was included in the veteran's 
Substantive Appeal, and is in appellate status.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110  (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran asserted that his claimed perforated tympanic 
membrane, right ear, is related to his period of service.  

Record of VA examination dated in May 2006, conducted as an 
audiological evaluation of the veteran's hearing acuity and 
claimed tinnitus, indicates that the veteran reported that he 
had a perforation of the tympanic membrane from explosions 
while he was in Vietnam.  The veteran reported noise exposure 
from live fire training during service, and post-service 
occupational exposure working for the railroad for thirty-
four years.  The veteran reported that he wore hearing 
protection.  Physical examination of the middle ear revealed 
type A tympanograms.  There is no indication that the veteran 
was diagnosed with a perforated tympanic membrane of the 
right ear, or residuals thereof.

VA treatment records dated in May 2007 indicate that 
examination of the veteran's ears revealed no lesions or 
masses, translucent, non-bulging, and mobile tympanic 
membrane, pink canal walls without discharge, and non-
impaired hearing.  There is no indication that the veteran 
was diagnosed with a perforated tympanic membrane of the 
right ear, or residuals thereof. 

As there is no evidence establishing a current diagnosis of a 
perforated tympanic membrane, right ear, there cannot be a 
discussion as to whether there exists a medical nexus between 
military service and perforated tympanic membrane, right ear.  
Thus, service connection for a perforated tympanic membrane, 
right ear, is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
perforated tympanic membrane, right ear, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  The veteran's 
tinnitus, however, is not a disability for which service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101 (West 2002); 38 C.F.R. § 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

In this case, the veteran asserts entitlement to service 
connection for tinnitus.  The veteran asserted, in a 
statement submitted to the Board in conjunction with his 
January 2007 Notice of Disagreement, that his tinnitus has 
been present for well over thirty years.  The veteran further 
asserted that he had tinnitus at the time he was stationed at 
his last duty station, and that he did not give the condition 
too much thought because it occurred only occasionally.
 
At the time of the June 2008 Board hearing, the veteran 
offered testimony that he was exposed to machine gun fire, 
grenades, mines, and artillery bombs in his duties as an 
infantryman.  The veteran reported that he had never received 
treatment for tinnitus.  The veteran reported that he is 
entitled to service connection for tinnitus because he 
experienced same during service, at his last duty station.  
The veteran reported that he did not have a medical opinion 
relating his current tinnitus to his military service.  

The veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of tinnitus.  Report of 
Medical Examination dated in September 1970 conducted for the 
purpose of separation and re-enlistment indicates that the 
veteran's ears, to include the eardrums, were normal.  Report 
of Medical History at that time is silent for a history of 
ear trouble.

The veteran's post-service VA treatment records, with the 
exception of his May 2006 VA examination, are silent for any 
complaint, treatment, or diagnosis of tinnitus.  

On VA examination in May 2006, the veteran reported that he 
had a perforation of the tympanic membrane from explosions 
while he was in Vietnam.  The veteran reported noise exposure 
from live fire training during service, and post-service 
occupational exposure working for the railroad for thirty-
four years.  The veteran reported that he wore hearing 
protection.  The examiner stated that tinnitus was present at 
the time of the examination.  The examiner stated that the 
veteran reported that he had noticed tinnitus for 
approximately the last thirty years.  The veteran described 
the tinnitus as daily, recurrent, lasting one minute or less, 
and non-persistent. The examiner opined that the veteran's 
current tinnitus was not likely related to the veteran's 
military service because 1) the veteran's hearing testing was 
within normal limits on September 10, 1970, and 2) the 
veteran did not notice tinnitus until well after his 
separation from military service.  The examiner indicated 
that the veteran's claims file was reviewed.

The Board has considered the veteran's assertions that his 
tinnitus is related to service.  However, to the extent that 
the veteran ascribes his tinnitus to his military service and 
not to any other etiology, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that service began in service, or is otherwise 
related to service.  In this case there was no evidence of 
tinnitus during service.  Rather, the record establishes that 
approximately thirty-six years after separation from service, 
the veteran has been diagnosed with tinnitus.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Because tinnitus is not a disability for which service 
connection may be granted on a presumptive basis, service 
connection on a presumptive basis is not warranted in this 
case.  Also, because the veteran's service medical records 
showed no evidence of tinnitus at separation from service, 
and there is no competent evidence demonstrating that the 
veteran's current tinnitus is related to service, service 
connection on a direct basis is not warranted in this case. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus, the claim must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the veteran's claim, 
the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R.   Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, a 30 percent disability rating 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA treatment records dated in March 2006 indicate that the 
veteran complained of an increased irritable mood and a low 
tolerance for stress.  Mental status examination revealed 
dysphoric mood, anxiety, and poor memory as evidenced by 
difficulty keeping up with scheduled appointments.  

Vet Center records dated in May 2006 describe the veteran's 
PTSD stressors and treatment summary.  The social worker 
reported that the veteran had a history of being quick to 
anger and of being irritable.  She stated that the veteran is 
an individual who views life as a matter of life and death, 
and that he maintains control and masks his emotions, with 
the exception of anger.  The social worker reported that the 
veteran seldom takes medication for his PTSD, but that he has 
been motivated in treatment.  The social worker reported that 
the veteran experiences a significant level of survivor guilt 
and grief.  She reported that the veteran's sleep is 
chronically disturbed, that the veteran is emotionally numb 
on most occasions, that the veteran mistrusts the system and 
the government, and that the veteran attempts to control his 
surroundings and is hyper-alert.  The veteran reported that 
he had frequent nightmares about the interrogations that 
occurred three years subsequent to his separation from 
service, related to an incident in Vietnam when civilians 
were killed.  

With regard to his social history, the social worker reported 
that the veteran had difficulty adjusting to civilian life 
subsequent to his military service.  The veteran reported 
that he was treated as an outcast because he served in 
Vietnam and liked his duties.  The veteran reported that his 
parents commented to him that he was an animal and should be 
sent back to Vietnam.  The social worker reported that the 
veteran repeatedly stated that he did not fit in this world 
anywhere.  The veteran reported that he and his wife have 
separated on five occasions, and that the longest separation 
lasted over seven years.  The veteran reported that he felt 
as if his wife has always been worried about his paranoia.  
The veteran reported that he had scared his wife due to 
behaviors, including crawling low to the ground to check the 
window, throwing lamps, and knocking over tables when he 
thought his home was under attack.  The veteran reported that 
his son asked him if he felt like a murderer.  The veteran 
reported that he had very few friends.  The veteran reported 
that he had episodes in which he could not deal with other 
people and stayed in his house to avoid contact with others.  

With regard to his occupational history, the veteran reported 
that he was recently retired.  The veteran reported that he 
was always jumpy at work, and that his coworkers had 
difficulty with his attitudes and behaviors. The veteran 
reported that he felt as if his supervisors were always 
watching him because they thought he might be unstable.  The 
veteran stated that had problems with extreme irritability 
and angry outbursts, and that he had a problem with authority 
figures and challenged behaviors he believed to be reckless 
or stupid.  The social worker reported that the veteran was a 
workaholic, and that he used work to control symptomology of 
PTSD.

The social worker reported that the veteran was motivated to 
change his behaviors and attitudes due to having to cope with 
an increase in his symptomology of PTSD following retirement.  
The social opined that the veteran was experiencing chronic 
and moderate symptomology of PTSD.  

The social worker's treatment summary included an undated 
statement from the veteran's wife.  The wife's letter 
described her life with the veteran.  She reported that she 
came home once to find that the veteran was pacing back and 
forth like a wild animal and that he had almost killed the 
children's dog.  The veteran's wife reported that this kind 
of behavior was always present in her household and that the 
family walked on pins and needles most of the time.  She 
reported that the family worried when the veteran spent 
weekends in his bedroom.  The veteran's wife reported that 
the veteran kept a loaded gun in the house at all times, and 
carried it with him when he went out for the evening.  The 
veteran's wife reported that the veteran had once put his 
hands around her throat and tried to strangle her.  She 
reported that the veteran picked a fight with strangers at a 
restaurant, and that the veteran's parents were called to 
calm him down once he arrived at home.  The veteran's wife 
reported that the veteran has continued to have these types 
of angry outbursts, but that they are not as bad as they had 
been in the past.  She reported that the angry outbursts 
still caused problems.

The veteran underwent VA examination for PTSD in May 2006.  
At that time, the veteran reported that he did not seek 
psychiatric treatment during his period of service because he 
did not want to be put out of the service for Section 8.  The 
veteran reported that he sought psychiatric treatment in 1980 
subsequent to making a suicidal gesture while at work and 
experiencing problems with heavy drinking.  The examiner 
stated that the veteran reported on numerous occasions that 
alcohol use had enhanced and recovered his memories.  The 
examiner further stated that these reports may have indicated 
flashbacks in the veteran's early years.  At the time of the 
examination, the veteran reported that he had since stopped 
drinking.  The veteran reported that he had been undergoing 
biweekly individual psychotherapy at The Vet Center since 
November 2005.  The examiner noted that the veteran's social 
worker from The Vet Center submitted a letter on his behalf 
detailing his combat experience and providing a treatment 
summary indicating the veteran's growing ability to face the 
incidence of his combat trauma, which was not discussed prior 
to his psychotherapy with her.  The examiner noted that the 
veteran had been seen in September 2002 to address problems 
with his temper, and that the veteran appeared to have 
minimized his symptomology at the time of that treatment.  
The examiner reported that the diagnosis given to the veteran 
at that time, to include PTSD and impulse control disorder on 
axis I, with obsessive compulsive personality traits, and a 
GAF score of 70, due to the veteran's ability to work and his 
ability to minimize the severity of his symptomology.  The 
examiner reported that the veteran continued VA treatment and 
has had intermittent use of prescription medication.  

The veteran's current symptoms were noted as experiencing 
continued irritability, nightmares approximately two times 
per week, intrusive thoughts, intense psychological distress 
and physiological arousals, efforts to avoid, anhedonia and 
restricted range of affect, intolerance with people who do 
not meet his expectations, and exaggerated startle response.  
The examiner noted that the veteran was experiencing a 
resurgence of symptomology of PTSD due to the war in Iraq.

Mental status examination revealed that the veteran was alert 
and oriented times four.  The veteran initially had an 
euthymic presentation and appeared without distress.  The 
veteran denied perceptual distortions or delusions, but 
acknowledged hypervigilance that prompted his need to remain 
locked in his bedroom at night with a pistol on the 
nightstand.  The veteran gave no indication of abnormal 
behavior or atypical thought.  Subjective depression appeared 
to be associated with his intrusive thoughts and sense of 
survivor guilt.  There was no indication of lethality or 
mania.  The veteran reported that he did not have an impaired 
appetite, but did report that he had difficulty sleeping more 
than two to five hours each night, secondary to hypervigilent 
behavior and nightmares.  The examiner reported that the 
veteran appeared to be feeling helpless as to his 
symptomology, but also appeared to have a somewhat hopeful 
outlook.  There was no indication of panic attacks.  There 
was an indication of considerable withdrawal.  There was no 
indication of personality disorder; however, prominent 
obsessive compulsive behaviors were noted.  The veteran 
acknowledged some anhedonia, but denied anergia.  The 
veteran's hygiene was intact, and there was no report of 
impaired aspects of daily living.  The veteran's recent and 
remote memory were intact.  The veteran was able to recall 
two or three objects with an intervening variable, but the 
veteran had considerable difficulty doing serial sevens or 
spelling the word "world" backwards, and this was noted to 
be indicative of concentration deficits.  There was no 
indication of somatoform disorder.  

With regard to his social history, the veteran reported that 
he had been married to his wife for thirty-five years.  
However, the veteran stated that he and his wife had been 
separated five or six times during their marriage, and that 
the most recent separation lasted eight years.  The veteran 
reported that he slept alone due to his agitation and 
hypervigilance.  The veteran reported that he had discomfort 
in crowds and that his behavior caused him to withdraw.  The 
veteran reported that he is unable to be active with others.  
The veteran reported that he plays golf, but that he becomes 
enraged when things do not go well.  

With regard to his occupational history, the veteran reported 
that he had retired from the railroad after thirty-four 
years.  The examiner reported that the veteran had to work 
alone and that he was unable to engage in supervision.  The 
veteran reported that he had difficulty with people who were 
"stupid, lazy, and dependent."  The veteran reported that 
this affected his ability to become a supervisor, despite his 
years as a non-commissioned officer during service.  The 
veteran reported a failed suicide attempt at work.  

The examiner determined that the veteran's PTSD was moderate 
in nature; however, the examiner opined that the veteran's 
symptomology of PTSD could be counted on as becoming more 
severe without the structure of employment.  The examiner 
diagnosed the veteran with PTSD, chronic, moderate, on axis 
I, and with compulsive features on axis II.  Axis IV 
diagnosis was noted as some past history of occupational 
impairment though currently retired and significant problems 
with primary support.  The examiner assigned the veteran a 
GAF score of 55.  

The May 2006 VA examination assigned the veteran a GAF score 
of 55.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126 (2008); VAOPGCPREC 
10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

VA treatment records dated in June 2006 indicate that the 
veteran complained of anxiety attacks occurring approximately 
twice per week, brought on by watching television reports 
regarding the war in Iraq.  The veteran reported that he 
still had a short temper even though he recently retired.  
The veteran reported that the only way he was able to keep 
his job was that he had a relative in powerful places in the 
company and that he let him get away with his temper 
tantrums.  The advance practice nurse reported that the 
records indicated that a health care professional recently 
opined that the veteran's symptomology was not severe enough 
to warrant a PTSD diagnosis.  The advance practice nurse 
opined that the veteran did indeed have PTSD.  Mental status 
examination revealed dysphoric mood without suicidal or 
homicidal ideations, mania, or acute distress.   

VA treatment records dated in May 2007 indicate that the 
veteran was alert and oriented, and that he exhibited 
judgment and insight within normal limits, an intact recent 
and remote memory, and appropriate affect.  No mood disorder 
was noted.  

At the time of the Board hearing in June 2008, the veteran 
reported that he did not have the ability to function 
independently, appropriately, or effectively.  The veteran 
reported that he becomes easily irritated by stupid people 
and responds in violence.  The veteran reported that his 
children have allowed him to be a grandparent to their 
children, although he sometimes leaves the room while the 
children are screaming and stuff is going on. The veteran 
reported that he doesn't like to sit with his back exposed to 
the room.  The veteran reported that a couple of people 
tolerate him, and that he has acquaintances, but that he has 
trouble establishing and maintaining work and social 
relationships.  The veteran's wife offered testimony as to 
the care required not to wake or surprise the veteran.  She 
reported that the veteran did not socialize and that he just 
sat at home.  The veteran's wife reported that their children 
have more of a relationship with the veteran than she thought 
they could, due to the past experiences as to the veteran's 
temper and threat of physical violence.

While the veteran is currently retired, it appears that he 
had a steady career over thirty-four years in one company.  
Nevertheless, the veteran has indicated difficulty 
controlling his temper and dealing with authority figures and 
peers.  Additionally, the veteran has reported that he has 
very few friends and generally prefers to isolate himself, 
and that he has had significant marital problems over the 
course of his thirty-five year marriage.  While the veteran 
may occasionally experience an exacerbation of his symptoms, 
specifically panic related to the war in Iraq or 
irritability, the Board finds that his symptoms overall 
appear to be in the category of mild to moderate.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2008).  

Here, the veteran retired after a thirty-four year career, 
and the May 2006 VA examiner did not find that his 
psychiatric disability impaired his daily functioning.  In 
sum, there is no indication that the veteran's psychiatric 
disability overall has interfered with his ability to work, 
or function daily, beyond that contemplated by the 30 percent 
rating criteria.  Based upon the veteran's symptoms overall 
since the effective date of service connection, the Board 
finds that the severity of the veteran's PTSD overall appears 
to be in the category of mild to moderate.  Additionally, 
there is no evidence of a disorder in thought process or 
content, or of psychotic symptoms.  These factors indicate 
that since the effective date of service connection, the 
veteran has been not seriously occupationally and socially 
impaired.  PTSD of a mild to moderate disability warrants a 
30 percent disability rating, but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
familial relationships, albeit strained, and his work history 
was stable for thirty-four years.  The veteran has shown to 
be an active participant in his psychotherapy for PTSD, with 
a hopeful outlook.  The veteran has not been shown to have 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.  Therefore, the Board finds that an 
evaluation in excess of 30 percent is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 30 percent rating, but no more, has been 
warranted since October 19, 2005, the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim of entitlement to an initial disability 
rating in excess of 30 percent for service-connected PTSD, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities interfered with his past employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for perforated tympanic membrane, right 
ear, is denied.

Service connection for tinnitus is denied.

An initial disability rating in excess of thirty percent for 
service-connected PTSD is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


